Title: To George Washington from Peter Henri, 26 November 1794
From: Henri, Peter
To: Washington, George


        
          Sir!
          Philadelphia nov. 26th 1794.
        
        I beg leave to remind you of the promise you have honored me with while in charleston So. Carolina, that you would be So indulgent as to Suffer me to draw your likeness in miniature, when you Should happen to be in Philadelphia.
        As I am Soon to go to france, I came here in purpose to enjoy the benefit of your promise in waiting for your Command. I am With Respect, sir, Your very humble and most obedient Servant
        
          Peter Henri
        
      